 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   SUSTAINABLE PAVEMENT                             No. 2:17-cv-02687-WBS-KJN
     TECHNOLOGIES, LLC,
12
                        Plaintiff,
13                                                    ORDER
            v.
14
     RICH HOLIDAY, et al.,
15
                        Defendants.
16

17

18          Presently pending before the court is plaintiff Sustainable Pavement Technologies, LLC’s

19   motion for attorneys’ fees and costs against defendant Rich Holiday. (ECF No. 84.) The court

20   previously granted plaintiff’s motion for default judgment and awarded plaintiff $914,181 in

21   damages. (ECF No. 80.) Plaintiff appeared through counsel at the hearing on its motion; no one

22   appeared for defendant.

23          Plaintiff appears to be entitled to attorneys’ fees pursuant to Cal. Pen. Code § 496(c).

24   However, “district courts have considerable discretion in determining attorney’s fees.” Corder v.

25   Gates, 947 F.2d 374, 380 (9th Cir. 1991). For example, a court may reduce fees which reflect an

26   attorney’s work prosecuting a case against a litigant no longer a party to the suit. See Cataphora

27   Inc. v. Parker, 848 F. Supp. 2d 1064, 1070 (N.D. Cal. 2012).

28   ///
                                                      1
 1             In light of this, as the record currently stands the court cannot ascertain how some of

 2   plaintiff’s claimed fees are associated with this particular defendant, precluding substantial

 3   review.

 4             Accordingly, by November 22, 2019, plaintiff’s counsel is ORDERED to:

 5             1. Review plaintiff’s submitted attorneys’ fees and costs to ensure they are properly

 6   attributable to prosecuting the case against this particular defendant. If plaintiff finds that some

 7   entries are not properly attributable to this defendant, plaintiff’s counsel is to resubmit his billing

 8   sheets; and

 9             2. File a declaration with the court explaining how the fees plaintiff is claiming, which

10   mention other defendants, are associated with defendant Rich Holiday.

11   Dated: November 15, 2019

12

13

14
     2687.sust
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
